 PACIFIC SOUTHWEST AIRLINES, INC.485Pacific Southwest Airlines, Inc. and Pacific SouthwestAirmotive,Inc.,andTransportWorkers Union ofAmerica,AFL-CIO,Air Transport Division, Peti-tioner.Case 21-RC-11880December24, 1970DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor RelationsAct, asamended,a hearingwas held before Hearing Officer Stuart M.Foss of theNationalLaborRelations Board.Following thehearing, the case was transferred to the Board fordecision pursuant to Section102.67ofNationalLaborRelations Board Rules and Regulations andStatements of Procedure,Series8,as amended.Thereafter,the Employer,the Petitioner,and Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,herein called the Intervenor,each filed a brief with the Board.Pursuant to the provisions of Section 3(b) of theAct, theBoard has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.Theyare hereby affirmed.Upon the entire record in this case,the Board finds:1.Pacific Southwest Airlines, Inc., a Californiacorporation,isengaged in the transportation ofpassengers by air within the State of California, andits subsidiary,Pacific Southwest Airmotive,Inc., isengaged in the repair and overhaul of PacificSouthwest'sand other airlines' aircraft engines.Pacific Southwest Airlines annually receives revenuesinexcess of $70 million and purchases productsvalued in excess of $50,000 from suppliers locatedoutside the State of California.Pacific SouthwestAirmotive annually purchases parts and materialsvalued in excess of $50,000 directly from supplierslocated outside the State of California.In November 1969, the Employer,over whom theBoard has asserted jurisdiction in the past,'begancarryingmail fortheUnitedStates Post OfficeDepartment.The mail is currently being carried on 10of the Employer's 1,145 weekly scheduled flights andis expected to produce$130,000 total annual revenue.The Intervenor contends that Section 201 of theRailway Labor Act prevents the Board from assertingjurisdiction in the instant proceeding because thatsection extends coverage of the Railway Labor Act to,inter alia, ".. . every every carrier by air transportingmail for or under contract with the United StatesGovernment...." The Employer and the Petitionercontend that the Board continues to have jurisdictionover Pacific Southwest because the amount of mail itcarries is insignificant.On July 28, 1970, the Intervenor filed an applicationwith the NationalMediationBoard under theRailway Labor Act for an investigation of an allegedrepresentation dispute involving the same employeessought by the Petitioner. The National MediationBoard, on October 29, 1970, held, in dismissing theapplication, that Pacific Southwest Airlines is anintrastate air carrier whose "connection with inter-state commerce is so tenuous and negligible as torender itde minimus."Accordingly, the NationalMediation Board ruled that it does not have jurisdic-tion of the Employer.We find, therefore, that the Board continues to havestatutory jurisdiction of the Employer, and that it willeffectuate the policies of the Act to assertj urisdictionherein.22.The labor organizations involved are labororganizations within the meaning of the Act and eachclaims to represent certain employees of the Employ-er.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forpurposes of collective bargaining within themeaningof Section 9(b) of the Act:All employees employed at the Employer'sairport bases who are engaged in the performanceof aircraft and power plant maintenance andoverhaul work, including inspectors, mechanics,electronicmechanics, group equipment service-men, painters, cleaners, fuelers, warehousemen,stock clerks, stock clerk helpers, tool crib attend-ants, stock expediters, and leadmen, but excludingallother employees, office clerical employees,professional employees,maintenance planners,building service maintenance employees, guards,watchmen, and supervisors within the meaning ofthe Act.IPacific SouthwestAirlines,181NLRB No 38 There,in an unrelatedunfair labor practice proceeding,the Board adopted a Trial Examiner'sfinding,based on evidence adduced at a hearing held before the Employerbegan carrying mail, that Pacific Southwest Airlines is an employerengaged in commerce within the meaning of the Act2Air California,170 NLRB No I187 NLRB No. 82 486DECISIONSOF NATIONALLABOR RELATIONS BOARD[Direction of Election34omitted from publication.]3Despite its contention that the Board is barredby the Railway LaborAct from asserting jurisdiction herein,the Intervenor has not indicated thatitwould not participate in an election if the Board assertedjurisdictionAccordingly,we shall include both the Petitionerand theIntervenor on theballot4 In order to assure that all eligible votersmay have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156 NLRB 1236,NLRB v Wyman-Gordon Co,394 U S759Accordingly, it is herebydirected that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employerwith the Regional Director for Region21 within 7 days ofthe date of this Decisionand Direction of ElectionThe Regional Directorshallmakethe list available to all parties to the electionNo extension oftime to file this list shallbe grantedby theRegionalDirector except inextraordinary circumstances Failure to comply with this requirement shallbe groundsfor setting aside the election wheneverproper objections arefiled